Title: To Thomas Jefferson from Robert Pollard, 3 March 1796
From: Pollard, Robert
To: Jefferson, Thomas


                    
                        Sir
                        Richmond March 3d. 1796
                    
                    Your favor of the 29th last Month I received by post, and have Subscribed the Thirty dollars ⅌ Share on each of Mr. Shorts shares in the James River Company, agreeably to Your instructions.
                    I send you under cover Deeds to Mr. Short for thirteen shares in said Company which I wish safe to hand & am Sir Your Most Obd Servt
                    
                        Robert Pollard
                    
                    
                        
                            
                                James Heron & Wife to
                                W Short.
                                 6
                                Shares
                            
                            
                                Benjn Harrison jr to
                                do
                                 6
                                
                            
                            
                                Robert Pollard & Wife to
                                do
                                 1
                                
                            
                            
                                
                                
                                13
                                
                            
                        
                    
                